


110 HR 2524 IH: Asthma

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2524
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide the Secretary of Health and Human Services and
		  the Secretary of Education with increased authority with respect to asthma
		  programs, and to provide for increased funding for such
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Asthma
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Despite improved therapies, asthma
			 currently affects 23 million American adults and 9 million children under the
			 age of 18.
			(2)There were 1.8 million asthma-related
			 visits to hospital emergency departments in 2004, including 754,000 for
			 children under 18.
			(3)Asthma can be
			 life-threatening if not properly managed. Most asthma-related deaths are
			 preventable, yet such deaths continue to occur in the United States.
			(4)Asthma-related health care costs are
			 estimated at $14 billion annually.
			(5)With early
			 recognition of the signs and symptoms of asthma, proper diagnosis and
			 treatment, and patient education and self-management, asthma is a controllable
			 disease.
			(6)Public health
			 interventions have been proven effective in the treatment and management of
			 asthma. Population-based research supported by the National Institutes of
			 Health (NIH) has effectively demonstrated the benefits of combining aggressive
			 medical treatment with patient education to improve the management of asthma.
			 The National Asthma Education and Prevention Program (NAEPP) helps raise
			 awareness that asthma is a serious chronic disease, and helps promote more
			 effective management of asthma through patient and professional
			 education.
			(7)The alarming rise
			 in prevalence, asthma-related deaths, and expenditures demonstrate that,
			 despite extensive knowledge on effective asthma management strategies, current
			 federal policy and funding regarding the education, treatment, and management
			 of asthma is inadequate.
			(8)Additional Federal
			 direction, funding, and support is necessary to increase awareness of asthma as
			 a chronic illness, its symptoms, and the environmental factors (indoor and
			 outdoor) that affect the disease, as well as to promote education programs that
			 teach patients how to better manage asthma.
			3.Provisions
			 regarding National Asthma Education and Prevention Program of National Heart,
			 Lung, and Blood Institute
			(a)Additional
			 funding; expansion of ProgramIn addition to any other
			 authorization of appropriations that is available to the National Heart, Lung,
			 and Blood Institute for the purpose of carrying out the National Asthma
			 Education and Prevention Program, there is authorized to be appropriated to
			 such Institute for such purpose $4,100,000 for each of the fiscal years 2008
			 through 2012. Amounts appropriated under the preceding sentence shall be
			 expended to expand such Program.
			(b)Coordinating
			 committee
				(1)Report to
			 CongressWith respect to the coordinating committee established
			 for the National Asthma Education and Prevention Program of the National Heart,
			 Lung, and Blood Institute, such committee shall submit to the Congress a report
			 that—
					(A)contains a
			 determination by the committee of the scope of the problem of asthma in the
			 United States;
					(B)identifies all
			 Federal programs that carry out asthma-related activities; and
					(C)contains the
			 recommendations of the committee for strengthening and better coordinating the
			 asthma-related activities of the Federal Government.
					(2)Inclusion of
			 representative of department of educationThe Secretary of
			 Education or a designee of the Secretary shall be included in the membership of
			 the coordinating committee referred to in paragraph (1).
				4.Asthma-related
			 activities of Centers for Disease Control and Prevention
			(a)Expansion of
			 public health surveillance activities; program for providing information and
			 education to publicThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 shall collaborate with the States to expand the scope of—
				(1)activities that are
			 carried out to determine the incidence and prevalence of asthma; and
				(2)activities that
			 are carried out to prevent the health consequences of asthma, including through
			 the provision of information and education to the public regarding asthma,
			 which may include the use of public service announcements through the media and
			 such other means as such Director determines to be appropriate.
				(b)Compilation of
			 dataThe Secretary of Health and Human Services, acting through
			 the Director of the Centers for Disease Control and Prevention and in
			 consultation with the National Asthma Education Prevention Program Coordinating
			 Committee, shall—
				(1)conduct local
			 asthma surveillance activities to collect data on the prevalence and severity
			 of asthma and the quality of asthma management, including—
					(A)telephone surveys
			 to collect sample household data on the local burden of asthma; and
					(B)health care
			 facility specific surveillance to collect asthma data on the prevalence and
			 severity of asthma, and on the quality of asthma care; and
					(2)compile and
			 annually publish data on—
					(A)the prevalence of
			 children suffering from asthma in each State; and
					(B)the childhood
			 mortality rate associated with asthma nationally and in each State.
					(c)Additional
			 fundingIn addition to any other authorization of appropriations
			 that is available to the Centers for Disease Control and Prevention for the
			 purpose of carrying out this section, there is authorized to be appropriated to
			 such Centers for such purpose $8,200,000 for each of the fiscal years 2008
			 through 2012.
			5.Grants for
			 community outreach regarding asthma information, education, and
			 services
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) may make grants to
			 nonprofit private entities for projects to carry out, in communities identified
			 by entities applying for the grants, outreach activities to provide for
			 residents of the communities the following:
				(1)Information and
			 education on asthma.
				(2)Referrals to health
			 programs of public and nonprofit private entities that provide asthma-related
			 services, including such services for low-income individuals. The grant may be
			 expended to make arrangements to coordinate the activities of such entities in
			 order to establish and operate networks or consortia regarding such
			 referrals.
				(b)Preferences in
			 making grantsIn making grants under subsection (a), the
			 Secretary shall give preference to applicants that will carry out projects
			 under such subsection in communities that are disproportionately affected by
			 asthma or underserved with respect to the activities described in such
			 subsection and in which a significant number of low-income individuals
			 reside.
			(c)EvaluationsA
			 condition for a grant under subsection (a) is that the applicant for the grant
			 agree to provide for the evaluation of the projects carried out under such
			 subsection by the applicant to determine the extent to which the projects have
			 been effective in carrying out the activities referred to in such
			 subsection.
			(d)FundingFor
			 the purpose of carrying out this section, there is authorized to be
			 appropriated $4,100,000 for each of the fiscal years 2008 through 2012.
			6.Action plans of
			 States regarding asthma; financial incentives regarding children’s health
			 insurance Program
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall in accordance with
			 subsection (b) carry out a program to encourage the States to implement plans
			 to carry out activities to assist children with respect to asthma in accordance
			 with guidelines of the National Heart, Lung, and Blood Institute.
			(b)Relation to
			 children’s health insurance Program
				(1)In
			 generalSubject to paragraph (2), if a State plan under title XXI
			 of the Social Security Act provides
			 for activities described in subsection (a) to an extent satisfactory to the
			 Secretary, the Secretary shall, with amounts appropriated under subsection (c),
			 make a grant to the State involved to assist the State in carrying out such
			 activities.
				(2)Requirement of
			 matching funds
					(A)In
			 generalWith respect to the costs of the activities to be carried
			 out by a State pursuant to paragraph (1), the Secretary may make a grant under
			 such paragraph only if the State agrees to make available (directly or through
			 donations from public or private entities) non-Federal contributions toward
			 such costs in an amount that is not less than 50 percent of the costs ($1 for
			 each $1 of Federal funds provided in the grant).
					(B)Determination of
			 amount contributedNon-Federal contributions required in
			 subparagraph (A) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(3)Criteria
			 regarding eligibility for grantThe Secretary shall publish in
			 the Federal Register criteria describing the circumstances in which the
			 Secretary will consider a State plan to be satisfactory for purposes of
			 paragraph (1).
				(4)Technical
			 assistanceWith respect to State plans under title XXI of the
			 Social Security Act, the Secretary,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 shall make available to the States technical assistance in developing the
			 provisions of such plans that will provide for activities pursuant to paragraph
			 (1).
				(c)FundingFor
			 the purpose of carrying out this section, there is authorized to be
			 appropriated $4,100,000 for each of the fiscal years 2008 through 2012.
			7.Action plans of
			 local educational agencies regarding asthma
			(a)In
			 general
				(1)School-based
			 asthma activitiesThe Secretary of Education (in this section
			 referred to as the Secretary), in consultation with the Director
			 of the Centers for Disease Control and Prevention and the Director of the
			 National Institutes of Health, may make grants to local educational agencies
			 for programs to carry out at elementary and secondary schools specified in
			 paragraph (2) asthma-related activities for children who attend such
			 schools.
				(2)Eligible
			 schoolsThe elementary and secondary schools referred to in
			 paragraph (1) are such schools that are located in communities with a
			 significant number of low-income or underserved individuals (as defined by the
			 Secretary).
				(b)Development of
			 programsPrograms under subsection (a) shall include grants under
			 which local education agencies and State public health officials collaborate to
			 develop programs to improve the management of asthma in school settings.
			(c)Certain
			 guidelinesPrograms under subsection (a) shall be carried out in
			 accordance with applicable guidelines or other recommendations of the National
			 Institutes of Health (including the National Heart, Lung, and Blood Institute)
			 and the Environmental Protection Agency.
			(d)Certain
			 activitiesActivities that may be carried out in programs under
			 subsection (a) include the following:
				(1)Identifying and
			 working directly with local hospitals, community clinics, advocacy
			 organizations, parent-teacher associations, and asthma coalitions.
				(2)Identifying
			 asthmatic children and training them and their families in asthma
			 self-management.
				(3)Purchasing asthma
			 equipment.
				(4)Hiring school
			 nurses.
				(5)Training teachers,
			 nurses, coaches, and other school personnel in asthma-symptom recognition and
			 emergency responses.
				(6)Simplifying
			 procedures to improve students’ safe access to their asthma medications.
				(7)Such other
			 asthma-related activities as the Secretary determines to be appropriate.
				(e)DefinitionsFor
			 purposes of this section, the terms elementary school, local
			 educational agency, and secondary school have the meanings
			 given such terms in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801).
			(f)FundingFor
			 the purpose of carrying out this section, there is authorized to be
			 appropriated $4,100,000 for each of the fiscal years 2008 through 2012.
			8.Sense of Congress
			 regarding hospitals and managed care plansIt is the sense of the Congress that—
			(1)hospitals should be
			 encouraged to offer asthma-related education and training to asthma patients
			 and their families upon discharge from the hospital of such patients;
			(2)hospitals should,
			 with respect to information on asthma, establish telephone services for
			 patients and communicate with providers of primary health services; and
			(3)managed care
			 organizations should—
				(A)be encouraged to
			 disseminate to health care providers asthma clinical practice guidelines
			 developed or endorsed by the Public Health Service;
				(B)collect and
			 maintain asthma data; and
				(C)offer
			 asthma-related education and training to asthma patients and their
			 families.
				9.Sense of Congress
			 regarding implementation of ActIt is the sense of the Congress that all
			 Federal, State, and local asthma-related activities should—
			(1)promote the
			 guidelines and other recommendations of the Public Health Service on asthma
			 diagnosis and management; and
			(2)be designed in
			 consultation with national and local organizations representing the medical,
			 educational, and environmental communities, as well as advocates that represent
			 those affected by asthma.
			
